Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to the Remarks filed on 9/7/2021.  Claims 1 -20 are presented for examination. 
Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: A person shall be entitled to a patent unless -
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application
for patent published or deemed published under section 122(b), in which the patent or application, as
the case may be, names another inventor and was effectively filed before the effective filing date of
the claimed invention.
Claim(s) 1 -12 and 16-20 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Garrett, US Pub. No.20140108573. 
As to claim 1, Garrett discloses a method comprising: receiving, from a recipient of a communication, a tag to be associated with the communication (processing tag icon in the header section of the email, see abstract, fig.5, [0031] to [0032]) and in response to receiving the tag from the recipient, automatically, with a processor, providing, to a sender of the communication a tag indication, 

As to claim 2, Garrett discloses that the tag indication further identifies at least one selected from a group consisting of a group associated with the communication and a time elapsed from the association of the tag (see [0031] to [0035)).

As to claim 3, Garrett discloses receiving the tag indication over a control messaging channel in a transport layer, wherein the control messaging channel is distinct from a communication exchange channel used to transmit the communication (see [0034] to [0037).

As to claim 4, Garrett discloses analyzing the tag to identify a trend associated with at least one selected from a group consisting of the recipient, a group of participants, or an organization (see [0032] to [0039)).

As to claim 5, Garrett discloses automatically suggesting the tag based on a tag history of past communications comprising similar attributes (see [0031to [0036)).

As to claim 6, Garrett discloses the attributes comprise one or more of a sender of the communication, one or more recipients of the communication, a key word in a body of the communication, and one or more other tags associated with the communication (see [0032to [0039)).



As to claim 8, Garrett discloses receiving the tag from the recipient includes automatically classifying the communication with the tag based on a content of communication as received by the recipient (see [0031] to [0039]).

As to claim 9, Garrett discloses in response to detecting an initial tag input, automatically suggesting the tag based on an attribute of the communication (see [0032] to [0038)).

As to claim 10, Garrett discloses the attribute comprises one or more of a sender of the communication, one or more recipients of the communication, and a key word in a body of the communication (see [0031] to [0036]).

As to claim 11, Garrett discloses that in response to detecting an initial tag input, automatically suggesting the tag based on an existing tag in another communication in the conversation including the communication (see [0035] to [0039)]).

Claim 12 is rejected for the same reasons set forth in claim 1.

As to claim 16, Garrett discloses the tag is provided to be displayed in at least one selected from a group consisting of a body of the communication and a subject of the communication (see [0032] to [0036)). 


Claims 18-20 are rejected for the same reasons set forth in claims 1-3 respectively.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Garrett as in above and in view of Ligget et al., US Pub. No.20130218874. 
As to claims 13-15, Garrett does not specifically disclose that the tag includes one of a hashtag and a label and a private tag to allow the recipient to organize communications privately. However, Ligget discloses that the tag includes one of a hashtag and a label and a private tag to allow the recipient . 
Response to Arguments
Applicant's arguments filed on 9/7/21 have been fully considered but they are not persuasive.
Applicant asserts that the cited reference does not disclose receiving, from a recipient of a communication, a tag to be associated with the communication and in response to receiving the tag from the recipient, automatically, with a processor, providing, to a sender of the communication a tag indication, a tag indication identifying at least one selected from a group consisting of the communication, the tag, and the recipient.
Examiner respectfully disagree.  Examiner respectfully point out that cited reference does disclose the Applicant claimed invention.  For example, Garrett discloses a method comprising: receiving, from a recipient of a communication, a tag to be associated with the communication (processing tag icon in the header section of the email when receiving at the email receiver's inbox or email client, see abstract, fig.5, [0031] to [0032]) and in response to receiving the tag from the recipient, automatically, with a processor, providing, to a sender of the communication  (original email sender) a tag indication, a tag indication identifying at least one selected from a group consisting of the communication (a "Tag" icon  is displayed in the header section of the email message), the tag, and the recipient (forwarding the email to the original email sender using the Email Forwarding Tagging System; for example,  when the email receiver forwards the original email to another individual, such as "steve@ sender "sender@cust.com" the Email Forward Tagging System automatically includes the original email sender's address in the CC address line 404 so that the email is also delivered back to the original email sender. Further, FIG. 5 shows the body 502 including the address, time, and subject information from the previous message. In one embodiment, a "Tag" icon  is displayed in the header section of the email message to notify the email receiver that the original email will be included automatically in their response or reply, see [0031] to [0039]) as rejected above.
As a result, cited prior art does disclose a method for processing a tag from a recipient of a communication, as broadly claimed by the Applicants.  Applicants clearly have still failed to identify specific claim limitations that would define a clearly patentable distinction over prior art.  

Conclusion
Claims 1-20 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates, can be reached on (571) 272-3980. The fax phone number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



   /KHANH Q DINH/  Primary Examiner, Art Unit 2458